DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art including that of the IDS filed 5/25/2022 and 7/28/2022 teach related storage cluster redundancy systems but fail to teach the combination including the limitation of an allocation of real storage device extents comprised in real nodes comprised in a real storage cluster, wherein the real storage device extents supports a logical representation of mapped storage devices comprised in a first mapped node of a mapped storage cluster, wherein the logical representation of the mapped storage cluster comports with a data loss protection rule that prohibits the mapped storage cluster from storing first data at a first real storage device extent of a first real node of the real cluster and storing second data redundant to the first data at a second real storage device extent of the real node to avoids multiple mapped nodes of the mapped storage cluster failing in response to the real node failing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133